DETAILED ACTION
The response filed on 12/10/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendments
Claims 1-3, 5-13, 24, 30 and 33 are amended.
Claims 14-23 were previously cancelled.
No new claim(s) is/are added.
Claims 1-13 and 24-33 are currently pending for examination.

Response to Arguments
Applicant's Remarks (on page 9), filed 12/10/2021, regarding Claim Objection have been fully considered and the claims have been amended.  The objections to claims 9, 24, 30 and 33 have been withdrawn in view of the amendment.
Applicant's arguments, filed 12/10/2021, regarding Rejection Under 35 U.S.C. § 112(b) have been fully considered but they are not persuasive. 

Regarding claim 1, the Applicant has argued that, “determines that the STA failed to decode the packet (e.g., through the STA’s response or other mechanism)” (see Remarks on page 10). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., through the STA’s response or other mechanism) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus, the argument is not persuasive.
Applicant's arguments with respect to claims 1, 24 and 33 have been fully considered but are moot in view of the new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.
This Office action is made Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “sending from the first AP a retransmission packet… to the STA” in line 4-6. It is unclear how it is possible for the first AP to send a retransmission packet to the STA because the first AP has no knowledge of the STA failed to decode the original packet. Thus, the claim is indefinite. For the purpose of examination, Examiner will interpret as best understood.
Claims 2-13 are also rejected for the same reason as being indefinite set forth in claim 1 above because they are dependent upon the rejected claim 1 respectively.
Claim 7 recites the limitation “the second STA” in line 7. There is insufficient antecedent basis for this limitation in the claim. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic et al. (US 2015/0085680 A1) hereinafter “Vrzic” in view of Xin et al. (US 2021/0307069 A1, along with Provisional application No. 63/002,547) hereinafter “Xin”.

Regarding claim 1, Vrzic discloses a method (see FIG. 6), comprising:
determining at a first access point (AP) that an original packet sent from a second AP to a wireless station (STA) failed to decode at the STA (see FIG. 4A, 4B and 6; see ¶ [0078], the small cell cluster/relays receives NACK from the UE to indicate that the downlink packet was not received correctly); and
sending from the first AP a retransmission packet that includes all of the original packet for the original packet to the STA (see FIG. 4A, 4B and 6; see ¶ [0078], the small cell cluster/relays retransmits the downlink packet to the UE); and
the first AP coordinating with a third AP that is sending an ongoing communication to another STA to avoid interference between the retransmission packet and the ongoing communication (see ¶ [0035] [0054], the macro eNB coordinate with the small cell cluster for retransmission and employing spectrum sharing and interference minimization techniques), including one of:
the first AP beamforming the retransmission packet to the STA (see FIG. 4A, 4B and 6; see ¶ [0024] [0054] [0078], the small cell cluster/relays retransmits the downlink packet to the UE using distributed beamforming retransmission).

However, Xin discloses the first AP coordinating with a third AP that is sending an ongoing communication to another STA to avoid interference between the retransmission packet and the ongoing communication (see ¶ [0018] [0062] [0077], coordination is required for launching a simultaneous transmission between the two APs and to reduce the interference at ongoing transmission and retransmission), including one of:
the first AP beamforming the retransmission packet to the STA and nulling the retransmission packet to the other STA (see ¶ [0018] [0075], AP can use techniques, such as beamforming and nulling, to reduce the interference due to its simultaneous transmission/retransmission).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide nulling the retransmission packet as taught by Xin, in the system of Vrzic, so that it would provide for improving spatial reuse efficiency across multiple access points for packet data transmission in a simultaneous transmission scheme (Xin: see ¶ [0077]).

Regarding claim 2, the combined system of Vrzic and Xin discloses further comprising, prior to sending the retransmission packet:
overhearing the original packet at the first AP when the original packet is sent by the second AP to the STA (Vrzic: see FIG. 4A, 4B and 6, step 605; see ¶ [0078], small cell cluster/relays receiving data/downlink packet);
(Vrzic: see FIG. 4A, 4B and 6, step 605; see ¶ [0078], small cell cluster/relays sending ACK which means successfully decoding); and
saving the original packet locally at the first AP (Vrzic: see FIG. 4A, 4B and 6, step 605; see ¶ [0078], since small cell cluster/relays able to relay/retransmit the data packet for UE, small cell cluster/relays saves the data/downlink packet upon successfully received the data packet (decoding)).

Regarding claim 3, the combined system of Vrzic and Xin discloses further comprising determining supported radio links of the STA prior to sending the retransmission packet, wherein sending the retransmission packet from the first AP to the STA comprises sending the retransmission packet to the STA over a different radio link than a radio link over which the original packet was sent by the second AP to the STA (Vrzic: see ¶ [0051], the retransmission can be sent on a different carrier).

Regarding claim 4, the combined system of Vrzic and Xin discloses further comprising generating the retransmission packet with a more reliable modulation and coding scheme (MCS) than the original packet (Vrzic: see ¶ [0073], the initial transmission from the macro eNB to the cluster and from the cluster to the UE used different MCSs).

Regarding claim 6, the combined system of Vrzic and Xin discloses further comprising synchronizing the first AP with one other STA that are to send a corresponding retransmission packet to the STA, wherein sending the retransmission packet from the first AP to (Vrzic: see FIG. 4B, 420 and 6; see ¶ [0053-54][0078], the small cell nodes of the small cell clusters are retransmitting the downlink packet to the UE).

Regarding claim 8, the combined system of Vrzic and Xin discloses wherein:
the first AP is closer to the STA than one or other STA (Vrzic: see FIG. 4A and 4B show some small node(s) is/are closer to the UE); and
sending the retransmission packet occurs in response to both determining that the original packet failed to decode at the STA and the first AP being closer to the STA than the one other STA (Vrzic: see FIG. 4A, 4B and 6; see ¶ [0078], the small cell cluster/relays receives NACK from the UE to indicate that the downlink packet was not received correctly).

Regarding claim 9, the combined system of Vrzic and Xin discloses further comprising receiving a message from a central controller configured to schedule packet retransmissions among multiple STAs (Vrzic: see ¶ [0054], the macro eNB can schedule the retransmission and decide how the retransmission are to be sent), the message instructing the first AP to provide retransmissions for every failed original packet the first AP determines for the STA during at least a predetermined time window, wherein sending the retransmission packet occurs in response to both receiving the message and determining that the original packet failed to decoded at the STA during the predetermined time window (Vrzic: see ¶ [0076], the cluster to wait until ACK is detected from the UE; see ¶ [0078], the small cell cluster/relays retransmits the downlink packet to the UE).
Regarding claim 10, the combined system of Vrzic and Xin discloses wherein determining that the original packet failed to decode at the STA comprises receiving a trigger frame from the second AP that indicates that the original packet failed to decode at the STA (Vrzic: see ¶ [0083], the macro eNB configures the cluster to retransmit the downlink packet to the UE).

Regarding claim 11, the combined system of Vrzic and Xin discloses further comprising receiving a poll from the STA that requests data in the original packet (Vrzic: see FIG. 6, step 615; see ¶ [0078], UE send a NACK to the small cell cluster/relays/nodes to indicates that the downlink packet was not received correctly).

Regarding claim 12, the combined system of Vrzic and Xin discloses further comprising obtaining the original packet for retransmission by overhearing transmission of the original packet from the second AP to the STA (Vrzic: see FIG. 4A, 4B and 6, step 605; see ¶ [0078], small cell cluster/relays receiving data/downlink packet).

Regarding claim 13, the combined system of Vrzic and Xin discloses wherein the second AP comprises a first access point (Vrzic: see FIG. 4A, 4B; see ¶ [0155], access point) and the first AP comprises a second access point (see FIG. 4A, 4B; see ¶ [0155], small cell cluster/nodes/access point).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vrzic in view of Xin further in view of Nam et al (US 2021/0036763 A1, along with Provisional application No. 62/882,305) hereinafter “Nam”.

Regarding claim 5, the combined system of Vrzic and Xin discloses wherein sending the retransmission packet to the STA (Vrzic: see FIG. 4A, 4B and 6; see ¶ [0078], the small cell cluster/relays retransmits the downlink packet to the UE), but does not explicitly disclose sending the portion of the original packet.
However, Nam discloses wherein sending the retransmission packet to the second STA comprises sending the portion of the original packet that is less than all of the original packet as the retransmission packet to the second STA (see FIG. 8; see ¶ [0110] [0114], the relay node transmits transport block portions (a retransmission of each of the transport block portions corresponding to each NACK) of the downlink transport block to the UE).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide sending the portion of the original packet as taught by Nam, in the combined system of Vrzic and Xin, so that it would provide using a sidelink-assisted multi-link communication for retransmission of each of the transport block portions (Nam: see ¶ [0114]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vrzic in view of Xin further in view of Hong et al (US 2017/0353963 A1) hereinafter “Hong”.

Regarding claim 7, the combined system of Vrzic and Xin discloses wherein determining that the original packet failed to decode at the STA (Vrzic: see FIG. 4A, 4B and 6; see ¶ [0078], the small cell cluster/relays receives NACK from the UE to indicate that the downlink packet was not received correctly), but does not explicitly disclose receiving an indication from a central controller and a request from the central controller.
However, Hong discloses wherein receiving an indication from a central controller that the original packet failed to decode at the second STA and a request from the central controller to retransmit the original packet to the second STA (see ¶ [0204], the controller send a retransmission request message to the base station if the terminal fails to decode a first signal from the base station).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide receiving an indication from a central controller and a request from the central controller as taught by Hong, in the combined system of Vrzic and Xin, so that it would provide an HARQ retransmission technique for effectively overcoming a transmission failure caused by influence of interference (Hong: see ¶ [0008]).

Claims 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic in view of Hong.

Regarding claim 24, Vrzic discloses an access point (AP) (see FIG. 4A, 4B; see ¶ [0155], access point), and Claim 33 of a non-transitory computer-readable storage medium (see FIG. 16; see ¶ [0147-48], processor in communication with memory), comprising:
a processor device (see FIG. 16; see ¶ [0146-47], processor); and
a non-transitory computer-readable storage medium communicatively coupled to the processor device and having computer-readable instructions stored thereon that are executable by the processor device (see FIG. 16; see ¶ [0147-48], processor in communication with memory) to perform comprising:
determining that an original packet sent from another AP to a wireless station (STA) failed to decode at the STA (see FIG. 4A, 4B and 6; see ¶ [0078], the small cell cluster/relays receives NACK from the UE to indicate that the downlink packet was not received correctly); and
sending from the AP a retransmission packet that includes all of the original packet for the original packet to the STA (see FIG. 4A, 4B and 6; see ¶ [0078], the small cell cluster/relays retransmits the downlink packet to the UE).
Vrzic does not explicitly disclose receiving an indication from a central controller and a request from the central controller.
However, Hong discloses receiving an indication from a central controller that the original packet failed to decode at the second STA and a request from the central controller to retransmit the original packet to the second STA (see ¶ [0204], the controller send a retransmission request message to the base station if the terminal fails to decode a first signal from the base station).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide receiving an indication from a (Hong: see ¶ [0008]).

Regarding claim 25, the combined system of Vrzic and Hong discloses further comprising, prior to sending the retransmission packet:
overhearing the original packet at the first AP when the original packet is sent by the second AP to the STA (Vrzic: see FIG. 4A, 4B and 6, step 605; see ¶ [0078], small cell cluster/relays receiving data/downlink packet);
successfully decoding the original packet at the first AP (Vrzic: see FIG. 4A, 4B and 6, step 605; see ¶ [0078], small cell cluster/relays sending ACK which means successfully decoding); and
saving the original packet locally at the first AP (Vrzic: see FIG. 4A, 4B and 6, step 605; see ¶ [0078], since small cell cluster/relays able to relay/retransmit the data packet for UE, small cell cluster/relays saves the data/downlink packet upon successfully received the data packet (decoding)).

Regarding claim 26, the combined system of Vrzic and Hong discloses further comprising determining supported radio links of the STA prior to sending the retransmission packet, wherein sending the retransmission packet from the first AP to the STA comprises sending the retransmission packet to the STA over a different radio link than a radio link over which the original packet was sent by the second AP to the STA (Vrzic: see ¶ [0051], the retransmission can be sent on a different carrier).
Regarding claim 27, the combined system of Vrzic and Hong discloses further comprising synchronizing the first AP with one other STA that are to send a corresponding retransmission packet to the STA, wherein sending the retransmission packet from the first AP to the STA comprises sending the retransmission packet from the first AP to the STA simultaneous with the one other STA sending the corresponding retransmission packet to the STA (Vrzic: see FIG. 4B, 420 and 6; see ¶ [0053-54][0078], the small cell nodes of the small cell clusters are retransmitting the downlink packet to the UE).

Regarding claim 28, the combined system of Vrzic and Hong discloses the operations further comprising coordinating the AP with a fourth STA that is sending an ongoing communication to a fifth STA, wherein sending the retransmission packet from the AP to the STA comprises sending the retransmission packet from the AP to the STA orthogonally with respect to the ongoing communication between the fourth STA and the fifth STA (Vrzic: see FIG. 4A, 410 and 415 and 6; see ¶ [0053][0078], the macro eNB are transmitting data to the small cell nodes and the UE whereas the small cell cluster additionally or alternatively sends the downlink packet to the UE).

Regarding claim 29, the combined system of Vrzic and Hong discloses wherein:
the first AP is closer to the STA than one or other STA (Vrzic: see FIG. 4A and 4B show some small node(s) is/are closer to the UE); and
sending the retransmission packet occurs in response to both determining that the original packet failed to decode at the STA and the first AP being closer to the STA than the one other (Vrzic: see FIG. 4A, 4B and 6; see ¶ [0078], the small cell cluster/relays receives NACK from the UE to indicate that the downlink packet was not received correctly).

Regarding claim 30, the combined system of Vrzic and Hong discloses further comprising receiving a message from a central controller configured to schedule packet retransmissions among multiple STAs (Vrzic: see ¶ [0054], the macro eNB can schedule the retransmission and decide how the retransmission are to be sent), the message instructing the first AP to provide retransmissions for every failed original packet the first AP determines for the STA during at least a predetermined time window, wherein sending the retransmission packet occurs in response to both receiving the message and determining that the original packet failed to decoded at the STA during the predetermined time window (Vrzic: see ¶ [0076], the cluster to wait until ACK is detected from the UE; see ¶ [0078], the small cell cluster/relays retransmits the downlink packet to the UE).

Regarding claim 31, the combined system of Vrzic and Xin discloses wherein determining that the original packet failed to decode at the STA comprises at least one of: receiving a STA response from the STA that indicates that the original packet failed to decode at the STA (see FIG. 6, step 615; see ¶ [0078], UE send a NACK to the small cell cluster/relays/nodes to indicates that the downlink packet was not received correctly).

Regarding claim 32, the combined system of Vrzic and Hong discloses further comprising obtaining the original packet for retransmission by overhearing transmission of the (Vrzic: see FIG. 4A, 4B and 6, step 605; see ¶ [0078], small cell cluster/relays receiving data/downlink packet).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Vrzic in view of Hong further in view of Xin.

Regarding claim 33, Vrzic discloses a non-transitory computer-readable storage medium having computer-readable instructions stored thereon, wherein in response to execution of the computer-readable instructions by a processor device, the processor device is configured to perform comprising (see FIG. 16; see ¶ [0147-48], processor in communication with memory):
determining at a first access point (AP) that an original packet sent from a second AP to a wireless station (STA) failed to decode at the STA (see FIG. 4A, 4B and 6; see ¶ [0078], the small cell cluster/relays receives NACK from the UE to indicate that the downlink packet was not received correctly), wherein the processor device is part of the first AP (see FIG. 16; see ¶ [0146-47], processor) and determining that the original packet failed to decode at the STA (see FIG. 4A, 4B and 6; see ¶ [0078], the small cell cluster/relays receives NACK from the UE to indicate that the downlink packet was not received correctly);
sending from the first AP a retransmission packet that includes all of the original packet for the original packet to the STA (see FIG. 4A, 4B and 6; see ¶ [0078], the small cell cluster/relays retransmits the downlink packet to the UE); and
the first AP coordinating with a third AP that is sending an ongoing communication to another STA to avoid interference between the retransmission packet and the ongoing (see ¶ [0035] [0054], the macro eNB coordinate with the small cell cluster for retransmission and employing spectrum sharing and interference minimization techniques), including one of:
the first AP beamforming the retransmission packet to the STA (see FIG. 4A, 4B and 6; see ¶ [0024] [0054] [0078], the small cell cluster/relays retransmits the downlink packet to the UE using distributed beamforming retransmission).
Vrzic does not explicitly disclose receiving an indication from a central controller and a request from the central controller.
However, Hong discloses receiving an indication from a central controller that the original packet failed to decode at the second STA and a request from the central controller to retransmit the original packet to the second STA (see ¶ [0204], the controller send a retransmission request message to the base station if the terminal fails to decode a first signal from the base station).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide receiving an indication from a central controller and a request from the central controller as taught by Hong, in the system of Vrzic, so that it would provide an HARQ retransmission technique for effectively overcoming a transmission failure caused by influence of interference (Hong: see ¶ [0008]).
Vrzic does not explicitly disclose nulling the retransmission packet.
However, Xin discloses the first AP coordinating with a third AP that is sending an ongoing communication to another STA to avoid interference between the retransmission packet and the ongoing communication (see ¶ [0018] [0062] [0077], coordination is required for launching a simultaneous transmission between the two APs and to reduce the interference at ongoing transmission and retransmission), including one of:
the first AP beamforming the retransmission packet to the STA and nulling the retransmission packet to the other STA (see ¶ [0018] [0075], AP can use techniques, such as beamforming and nulling, to reduce the interference due to its simultaneous transmission/retransmission).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide nulling the retransmission packet as taught by Xin, in the combined system of Vrzic and Hong, so that it would provide for improving spatial reuse efficiency across multiple access points for packet data transmission in a simultaneous transmission scheme (Xin: see ¶ [0077]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462